On Petition for Rehearing.
PER CURIAM.
On further consideration of this case on the petition for rehearing, a majority of the court are of opinion that Mershon’s French patent constitutes an unescapable anticipation of claim 5 of the patent in suit. The views on that point originally stated in Judge WILSON’S dissenting opinion are adopted as the views of the court. It follows that our decree reversing the District Judge was erroneous and should be vacated and that an order should be entered affirming the decree of the District Court with costs in this court.
The petition for rehearing filed September 9, 1937, is denied; the decree of August 23, 1937, is vacated; and the following decree is entered: The decree of the District Court is affirmed, with costs to the appel-lee.